UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):May 24, 2010 NOBLE CORPORATION (Exact name of Registrant as specified in its charter) Switzerland 000-53604 98-0619597 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. employer identification number) Dorfstrasse 19A Baar, Switzerland (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: 41 (41) 761-65-55 NOBLE CORPORATION (Exact name of Registrant as specified in its charter) Cayman Islands 001-31306 98-0366361 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. employer identification number) P.O. Box 309 GT, Ugland House S. Church Street Georgetown, Grand Cayman, Cayman Islands, BWI n/a (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (345) 949-8080 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-2(c)) This combined filing on Form 8-K is separately filed by Noble Corporation, a Swiss Corporation (“Noble-Swiss”), and Noble Corporation, a Cayman Island Company (“Noble-Cayman”).Any reference in this filing to “Noble”, ”Noble Corporation,” the “Company,” “we,” “us,” “our,” and words of similar meaning refer collectively to Noble-Swiss and its consolidated subsidiaries, including Noble-Cayman, after March 26, 2009 and to Noble Cayman and its consolidated subsidiaries for periods through March 26, 2009. ITEM 7.01. Regulation FD Disclosure. The Company hereby incorporates by reference into this Item 7.01 the Noble Corporation and Subsidiaries Fleet Status Update as of May 24, 2010, which is attached as Exhibit 99.1 hereto and will be published on the Company’s website at http://www.noblecorp.com.The report provides certain summary information about the operations of the drilling units of the Company.The report is being furnished in accordance with Rule 101 (e) (1) under Regulation FD and shall not be deemed to be filed. ITEM 9.01. Financial Statements and Exhibits. (c) Exhibits Exhibit 99.1 Noble Corporation and Subsidiaries Fleet Status Update as of May 24, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Noble Corporation, a Swiss corporation Date:May 24, 2010 By: /s/ Thomas L. Mitchell Thomas L. Mitchell Senior Vice President and Chief Financial Officer Noble Corporation, a Cayman Islands company By: /s/ Dennis J. Lubojacky Dennis J. Lubojacky Vice President and Chief Financial Officer 3 INDEX TO EXHIBITS Exhibit No. Description Noble Corporation and Subsidiaries Fleet Status Update as of May 24, 2010.
